Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims


This action is in reply to the application filed on July 30, 2020.
Claims 1-20 are currently pending and have been examined.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Awad (2017 /0249670) and Yang (2011/0222724) in view of Kaaz (2008/0244639).

Claim 1
Awad teaches system for targeted advertising using automatic facial detection and age and/ or gender determination.
a display device configured to display an advertisement at the location; a computing device in communication with the imaging device and the display device and configured to execute a targeted advertising module, wherein the targeted advertisement module, when executed: receives the one or more images from the imaging device (Awad [0004]-[0006]); Where the reference teaches automatic facial detection and age and or gender determination using an image source.
performs face detection on the one or more images; produces, based on the faces detected, age estimation and gender identification for each detected face; determines a targeted audience based on pre-determined criteria using the age and gender identification of each detected face; and selects a relevant advertisement for the targeted audience for display on the display device (Awad [0019]) See at least “The present invention relates to systems, methods, and devices for automatic facial detection and age and/or gender determination. An image source provides a sequence of images of an audience. Each image is analyzed to detect each face in the image. Specific features of each face is then extracted and, from these features, the gender and/or age of the face is determined by referring to previous determination results. Once the age and/or gender of the audience has been determined, a server can then select which advertisement spots can be presented to the audience.”
Awad teaches the limitations above but does not teach using a Convolutional Neural Network (CNN) based deep learning model. Yang teaches:
using a Convolutional Neural Network (CNN) based deep learning model (Yang [0006][0007]);  See “a computer implemented method determines personal characteristics from images by generating a baseline gender model and an age estimation model using one or more convolutional neural networks (CNNs)”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of automatic facial detection and age and/or gender determination to send targeted advertisements, as taught by Awad, to use a Convolutional Neural Network (CNN) based deep learning model, as taught by Yang, because normal age estimation methods are highly variable and influenced by many factors like gender, race, and living styles, not to mention the subtleties of images due to lighting, shading, and view angles.
	Neither teach the relevant advertisement is selected based at least in part on a footfall score. Kaaz teaches: 
wherein the relevant advertisement is selected based at least in part on a footfall score ( fscore ) generated based on mapping of a product category with a number of customers and purchases at a location within the facility (Kaaz [0015]). See at least “The present specification describes a system and method for determining the number of people present at an electronic video display on which advertising can be presented. Consequently, advertising can be generated and sold using that electronic video display based on that number of people composing the actual and immediately-available audience for the advertising.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of automatic facial detection and age and/or gender determination to send targeted advertisements  using a Convolutional Neural Network (CNN) based deep learning model, as taught by Awad and Yang, customer traffic information, as taught by Kaaz, to provide more targeted content to more users.
Claim 2
Awad discloses: 
wherein the computing device uses a linear support vector machine (SVM) to perform face detection on the one or more images (Awad [0039]).

Claim 3
Awad discloses: 
wherein the targeted advertising module divides the at least two detected faces into one of a group comprising teenage, adult, middle age adult, or older aged adult based on the age identification (Awad [0026]). See “the audience may be 65% female and 35% male with 10% in their senior (i.e. over 60) years, 15% under the age of 20 (i.e. teenagers and younger), and the balance being of adult age (i.e. 75%).”

Claim 4
Awad discloses:
wherein the targeted advertising module displays a relevant advertisement based on pre-categorization of products based on their pre-defined appropriateness in regards to gender and age (Awad [0026]). See at least “the audience may be 65% female and 35% male with 10% in their senior (i.e. over 60) years, 15% under the age of 20 (i.e. teenagers and younger), and the balance being of adult age (i.e. 75%). An advertiser for children's toys would not bid very high for the advertising space as only 15% of the audience would be in its target demographic. Similarly, an advertiser for adult incontinent pants would not bid very highly either as the audience only has 10% of its members in its target demographic. However, advertisers whose target demographic is those between the ages of 20 and 60 may bid quite high as a majority of the audience is within that age group.”



Claim 9
Awad discloses: 
capturing one or more images of a plurality of individuals in a location in a facility with an imaging device, wherein the one or more images are at least one of still and video images; performing face detection on the one or more images (Awad [0019]) See at least “The present invention relates to systems, methods, and devices for automatic facial detection and age and/or gender determination. An image source provides a sequence of images of an audience. Each image is analyzed to detect each face in the image. Specific features of each face is then extracted and, from these features, the gender and/or age of the face is determined by referring to previous determination results. Once the age and/or gender of the audience has been determined, a server can then select which advertisement spots can be presented to the audience.”
producing, based on the faces detected, age estimation and gender identification for each detected face; determining a targeted audience based on pre-determined criteria using the age and gender identification of each detected face; and selecting a relevant advertisement for the targeted audience for display on a display device (Awad [0019]) See at least “The present invention relates to systems, methods, and devices for automatic facial detection and age and/or gender determination. An image source provides a sequence of images of an audience. Each image is analyzed to detect each face in the image. Specific features of each face is then extracted and, from these features, the gender and/or age of the face is determined by referring to previous determination results. Once the age and/or gender of the audience has been determined, a server can then select which advertisement spots can be presented to the audience.”
Awad teaches the limitations above but does not teach using a Convolutional Neural Network (CNN) based deep learning model. Yang teaches:
using a Convolutional Neural Network (CNN) based deep learning model (Yang [0006][0007]);  See “a computer implemented method determines personal characteristics from images by generating a baseline gender model and an age estimation model using one or more convolutional neural networks (CNNs)”

Neither teach the relevant advertisement is selected based at least in part on a footfall score. Kaaz teaches: 
wherein the relevant advertisement is selected based at least in part on a footfall score ( f score) generated based on mapping of a product category with a number of customers and purchases at a location within the facility (Kaaz [0015]). See at least “The present specification describes a system and method for determining the number of people present at an electronic video display on which advertising can be presented. Consequently, advertising can be generated and sold using that electronic video display based on that number of people composing the actual and immediately-available audience for the advertising.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of automatic facial detection and age and/or gender determination to send targeted advertisements  using a Convolutional Neural Network (CNN) based deep learning model, as taught by Awad and Yang, customer traffic information, as taught by Kaaz, to provide more targeted content to more users.

Claim 10
Awad discloses: 
wherein performing face detection on the one or more images includes using a linear support vector machine (SVM) (Awad [0039]).



Claim 11
Awad discloses: 
wherein the determining a targeted audience includes dividing the at least two detected faces into one of a group comprising teenage, adult, middle age adult, or older aged adult based on the age identification (Awad [0026]). See “the audience may be 65% female and 35% male with 10% in their senior (i.e. over 60) years, 15% under the age of 20 (i.e. teenagers and younger), and the balance being of adult age (i.e. 75%).”

Claim 12
Awad discloses: 
wherein displaying a relevant advertisement by the targeted advertising module includes pre-categorization of products based on their pre-defined appropriateness in regards to gender and age (Awad [0026]). See at least “the audience may be 65% female and 35% male with 10% in their senior (i.e. over 60) years, 15% under the age of 20 (i.e. teenagers and younger), and the balance being of adult age (i.e. 75%). An advertiser for children's toys would not bid very high for the advertising space as only 15% of the audience would be in its target demographic. Similarly, an advertiser for adult incontinent pants would not bid very highly either as the audience only has 10% of its members in its target demographic. However, advertisers whose target demographic is those between the ages of 20 and 60 may bid quite high as a majority of the audience is within that age group.”








Claim 17
Awad discloses:
capturing one or more images of a plurality of individuals in a location in a facility with an imaging device, wherein the one or more images are at least one of still and video images; performing face detection on the one or more images (Awad [0004]-[0006]); Where the reference teaches automatic facial detection and age and or gender determination using an image source.
producing, based on the faces detected, age estimation and gender identification for each detected face; determining a targeted audience based on pre-determined criteria using the age and gender identification of each detected face; and selecting a relevant advertisement for the targeted audience for display on a display device (Awad [0019]) See at least “The present invention relates to systems, methods, and devices for automatic facial detection and age and/or gender determination. An image source provides a sequence of images of an audience. Each image is analyzed to detect each face in the image. Specific features of each face is then extracted and, from these features, the gender and/or age of the face is determined by referring to previous determination results. Once the age and/or gender of the audience has been determined, a server can then select which advertisement spots can be presented to the audience.”
Awad teaches the limitations above but does not teach using a Convolutional Neural Network (CNN) based deep learning model. Yang teaches:
using a Convolutional Neural Network (CNN) based deep learning model (Yang [0006][0007]);  See “a computer implemented method determines personal characteristics from images by generating a baseline gender model and an age estimation model using one or more convolutional neural networks (CNNs)”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of automatic facial detection and age and/or gender determination to send targeted advertisements, as taught by Awad, to use a Convolutional Neural Network (CNN) based deep learning model, as taught by Yang, because normal age estimation methods are highly variable and influenced by many factors like gender, race, and living styles, not to mention the subtleties of images due to lighting, shading, and view angles.

wherein the relevant advertisement is selected based at least in part on a footfall score (f score) generated based on mapping of a product category with a number of customers and purchases at a location within the facility (Kaaz [0015]). See at least “The present specification describes a system and method for determining the number of people present at an electronic video display on which advertising can be presented. Consequently, advertising can be generated and sold using that electronic video display based on that number of people composing the actual and immediately-available audience for the advertising.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of automatic facial detection and age and/or gender determination to send targeted advertisements  using a Convolutional Neural Network (CNN) based deep learning model, as taught by Awad and Yang, customer traffic information, as taught by Kaaz, to provide more targeted content to more users.

Claim 18
Awad discloses: 
wherein the determining a targeted audience includes dividing the at least two detected faces into one of a group comprising teenage, adult, middle age adult, or older aged adult based on the age identification (Awad [0026]). See “the audience may be 65% female and 35% male with 10% in their senior (i.e. over 60) years, 15% under the age of 20 (i.e. teenagers and younger), and the balance being of adult age (i.e. 75%).”






Claim 19
Awad discloses:
wherein displaying a relevant advertisement by the targeted advertising module includes pre-categorization of products based on their pre-defined appropriateness in regards to gender and age (Awad [0026]). See at least “the audience may be 65% female and 35% male with 10% in their senior (i.e. over 60) years, 15% under the age of 20 (i.e. teenagers and younger), and the balance being of adult age (i.e. 75%). An advertiser for children's toys would not bid very high for the advertising space as only 15% of the audience would be in its target demographic. Similarly, an advertiser for adult incontinent pants would not bid very highly either as the audience only has 10% of its members in its target demographic. However, advertisers whose target demographic is those between the ages of 20 and 60 may bid quite high as a majority of the audience is within that age group.”


Claims 5-8, 13-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Awad (2017 /0249670) and Yang (2011/0222724) in view of Kaaz (2008/0244639)  and Maginnis (2016/0371722).

Claim 5
Awad, Yang and Kaaz disclose the above limitations but does not teach the following. Maginnis teaches:
wherein the footfall score ( fscore ) is generated based on a score proportional to footfall (Maginnis  [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of automatic facial detection and age and/or gender determination to send targeted advertisements using a Convolutional Neural Network (CNN) based deep learning model and foot traffic information, as taught by Awad, Yang and Kaaz, the calculations of Maginnis, to determine the accuracy of the foot traffic.

Claim 6
Awad, Yang and Kaaz disclose the above limitations but does not teach the following calculations. Maginnis teaches:
wherein the product category score is determined according to the formula 
Scorei = apscore + (1- a)ascore
and is used to determine the relevant advertisement  (Maginnis [Claim 7][(Claim 8]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of automatic facial detection and age and/or gender determination to send targeted advertisements using a Convolutional Neural Network (CNN) based deep learning model and foot traffic information, as taught by Awad, Yang and Kaaz, the calculations of Maginnis, to determine the accuracy of the foot traffic.




 
Claim 7
Awad, Yang and Kaaz disclose the above limitations but does not teach the following calculations. Maginnis teaches:
wherein the product score (pscore) is generated according to the formula 
fscore - min(fscore) max
(fscore) - min(fscore)
(Maginnis [0043]) Where the reference teaches foot traffic estimates using location data. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of automatic facial detection and age and/or gender determination to send targeted advertisements using a Convolutional Neural Network (CNN) based deep learning model and foot traffic information, as taught by Awad, Yang and Kaaz, the calculations of Maginnis, to determine the accuracy of the foot traffic.

Claim 8
Awad, Yang and Kaaz disclose the above limitations but does not teach the following calculations. Maginnis teaches:
wherein an advertisement score (ascore) is generated that is proportional to a number of advertisements relevant to a category of items (Maginnis [0029]-[0031]);
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of automatic facial detection and age and/or gender determination to send targeted advertisements using a Convolutional Neural Network (CNN) based deep learning model and foot traffic information, as taught by Awad, Yang and Kaaz, the calculations of Maginnis, to determine the accuracy of the foot traffic.





Claim 13
Awad, Yang and Kaaz disclose the above limitations but does not teach the following calculations. Maginnis teaches:
generating the footfall score ( fscore ) based on a score proportional to footfall (Maginnis  [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of automatic facial detection and age and/or gender determination to send targeted advertisements using a Convolutional Neural Network (CNN) based deep learning model and foot traffic information, as taught by Awad, Yang and Kaaz, the calculations of Maginnis, to determine the accuracy of the foot traffic.

Claim 14
Awad, Yang and Kaaz disclose the above limitations but does not teach the following calculations. Maginnis teaches:
 wherein the product category score is determined according to the formula 
Scorei = apscore + (1- a)ascore
and is used to determine the relevant advertisement  (Maginnis [Claim 7][(Claim 8]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of automatic facial detection and age and/or gender determination to send targeted advertisements using a Convolutional Neural Network (CNN) based deep learning model and foot traffic information, as taught by Awad, Yang and Kaaz, the calculations of Maginnis, to determine the accuracy of the foot traffic.







Claim 15

wherein the product score (p score) is generated according to the formula 
fscore - min(fscore) max
(fscore) - min(fscore)
(Maginnis [0043]) Where the reference teaches foot traffic estimates using location data. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of automatic facial detection and age and/or gender determination to send targeted advertisements using a Convolutional Neural Network (CNN) based deep learning model and foot traffic information, as taught by Awad, Yang and Kaaz, the calculations of Maginnis, to determine the accuracy of the foot traffic.

Claim 16
Awad, Yang and Kaaz disclose the above limitations but does not teach the following calculations. Maginnis teaches:
wherein an advertisement score (a score) is generated that is proportional to a number of advertisements relevant to a category of items (Maginnis [0029]-[0031]);
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of automatic facial detection and age and/or gender determination to send targeted advertisements using a Convolutional Neural Network (CNN) based deep learning model and foot traffic information, as taught by Awad, Yang and Kaaz, the calculations of Maginnis, to determine the accuracy of the foot traffic.






Claim 20

wherein the footfall score is generated based on a score proportional to footfall (Maginnis  [0043]).
wherein a product score (pscore) is generated according to the formula fscore - min(fscore) max(fscore) - min(fscore) (Maginnis [0043]) Where the reference teaches foot traffic estimates using location data. 
wherein an advertisement score (ascore) is proportional to a number of advertisements relevant to a category of items (Maginnis [0029]-[0031]); 
wherein the product category score (Scorei) is determined according to the formula   (Maginnis [Claim 7][(Claim 8]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of automatic facial detection and age and/or gender determination to send targeted advertisements using a Convolutional Neural Network (CNN) based deep learning model and foot traffic information, as taught by Awad, Yang and Kaaz, the calculations of Maginnis, to determine the accuracy of the foot traffic.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681